Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020, 04/22/2020, 04/30/2020, 05/14/2020, 01/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 16/811,931 filed on 03/06/2020.
Claims 1-5 are pending.

Specification
The disclosure is objected to because of the following informalities: “performing buffer status monitoring on one or more receiving data buffer and transmission data buffer; comparing a buffer status measurement to a comparing threshold; and determining whether the buffer status measurement indicates a blockage condition” is not disclose in the specification. Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160234714 in view of 20100254262.
Regarding to claim 1, 20160234714 teaches performing buffer status monitoring on one or more receiving data buffer and transmission data buffer (the processor determines whether the total buffer occupancy of the PDCP layer and the RLC layer in the mobile node exceeds a pre-determined threshold or not. If yes, the steps of splitting the total buffer occupancy, generating and transmitting the first and second buffer status reports are performed) [see Paragraph 0194]; 
comparing a buffer status measurement to a comparing threshold (the processor determines whether the total buffer occupancy of the PDCP layer and the RLC layer in the mobile node exceeds a pre-determined threshold or not. If yes, the steps of splitting 
determining whether the buffer status measurement indicates a condition (determines whether the total buffer occupancy of the PDCP layer and the RLC layer in the mobile node exceeds a pre-determined threshold or not and condition ) [see Paragraph 0194].
However, 20160234714 does not explicitly teach blockage condition.
20100254262, from the same or similar fields of endeavor, teaches comparing a queue status measurement to a comparing threshold (the queue length) (indicate whether the queue from which the packet came is suffering from congestion. The RED protocol allows a congested queue to be identified based on an exponentially weighted moving average of the queue length, i.e., the number of packets stored within the queue, and determines that a queue is congested or determining that the exponentially weighted moving average of the queue length exceeds a first predetermined threshold, min.sub.th.) [see Paragraph 0028 ]; 
determining  the queue status measurement indicates a blockage condition (severe blockages, can result in the resending of large numbers of packets, which can result in transmission queue congestion. Although the impact of severe blockages may be addressed based on the resulting number of congestion marked packets reported in subsequent congestion control cycles, the impact of severe blockages can be anticipated and can be mitigated by reducing the transmission rate in response to a high rate of blockages) [see Paragraphs 0054 & 0115 & 0118 & 0119 & 0120].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160234714 in 

Note: [0028] FIG. 4 is an exemplary blockage detection process 400 that may be implemented by blockage detection logic 310. In operation 405, radio link characteristics of NR are monitored. Blockage detection logic 310 may continuously perform radio link monitoring to determine when radio blockage is occurring. Such may be achieved by various mechanisms onboard UE 110, e.g., conventional measurements configured by the RRC layer and radio link monitoring performed by the Physical layer. 
[0029] In operation 410, it is determined whether there are characteristics of blockage in the measured radio characteristics. In certain embodiments of the invention, UE 110 may monitor one of several different parameters of the radio link to determine whether blockage is occurring, including reference signal received power (RSRP), reference signal received quality (RSRQ), received signal strength indicator (RSSI), signal to interference plus noise (SINR), block error rate (BLER) and channel quality indicator (CQI). Such parameters may be compared with respective thresholds established by a user or network administrator. In other implementations, blockage may be identified from increasing latency of acknowledgments of RLC PDUs, increasing queuing time in layer 2 buffer and degradation in successful delivery indication as HARQ ACK. 


Regarding to claim 2, 20160234714 further teaches wherein the comparing threshold is determined by a latest buffer status measurement and a historical buffer status measurement [see Paragraphs 0177 & 0194]. Regarding to claim 3, 20160234714 further teaches wherein the buffer status measurement is to measure the statistical data of buffer occupancy, round trip time, retransmission time, failure delivery rate, etc [see Paragraphs 0177 & 0194]. 
Regarding to claim 4, 20160234714 and 20100254262 teach the limitations of claim 1 above.
However, 20160234714 does not explicitly teach wherein the blockage condition is met when either the buffer status measurement is above the comparing threshold or the buffer status measurement is above the comparing threshold for a time period.
20100254262, from the same or similar fields of endeavor, teaches wherein the blockage condition is met when either the buffer status measurement is above the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160234714 in view of 20100254262 because 20100254262 suggests that an IP multicast network that tries to implement IP multicast protocols and TCP congestion control algorithms designed for wire-based network in a radio-based IP multicast network, causes the transmission rate of the network to be dramatically and unnecessarily reduced. This unnecessary reduction in the transmission rate can itself cause congestion within the network.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.